Title: To James Madison from Henry Dearborn, 17 August 1813
From: Dearborn, Henry
To: Madison, James


Sir
Roxbury August 17th. 1813
I have been honored with your letter of the 8th. Inst. It is peculierly gratifying in my present situation, to be assured that your esteem & regard for me has undergone no change, and that you are persuaded that I shall not lose in any respect by the effect of time or truth. But at my time of life it could hardly be expected that I should quietly acquiesce in so unusual and so unprese[de]nted a measure as that of being suspended from command in the manner I have been. From the peculier tenour of the order, the measure cannot be concidered in any other light than as the result of an opinnion that I had been guilty of such misconduct as to render my removal necessary. But to remove an officer of my grade and situation in command, from his command, except by the sentence of a court Martial, or the opinnion of a Court of Enquirey, is a strong measure that on general received principles, could only be Justified by the most obvious unequivocal and outragious misconduct in the officer, and I cannot permit myself to doubt but that on reflection, it will be concidered proper to afford me a hearing before a suitable military Tribunal, previous to my being again ordered on duty. I find that it is pretended that my suspention from command was merely to comply with my repeated requests for being allowed to retire for the recovery of my health, but every one acquainted with the circumstancies and with the peculier expressions made use of in the order, will readily percieve that such a pretence is unfounded. The order I complain of, being explisitly expressed as coming directly from the President of the United States, will I hope be admitted as an apology for my having addressed my observations directly to yourself. I shall rely with the fullest confidence on your Justice for such fair and honorable proceedings as my situation demands. That your health may be spedily reestablished, is the sincere prayer of Sir your most obedient and very Humble Servant
H. Dearborn
